UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6288


MICHAEL ANTHONY TAYLOR,

                Plaintiff – Appellant,

          v.

NATIONAL SECURITY AGENCY,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:15-ct-03225-FL)


Submitted:   August 25, 2016                 Decided:   August 30, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Anthony Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Anthony Taylor appeals the district court’s orders

denying his “motion for a more definite statement” regarding the

court’s     order   denying    his   Fed.     R.    Civ.    P.    59(e)   motion   to

reconsider the order dismissing under 28 U.S.C. § 1915(e)(2)(B)

(2012) his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have    reviewed   the    record    and       find    that    this   appeal   is

frivolous.     Accordingly, we dismiss the appeal for the reasons

stated by the district court.            Taylor v. Nat’l Sec. Agency, No.

5:15-ct-03225-FL (E.D.N.C. Oct. 7, 2015; Dec. 23, 2015).                           We

dispense     with    oral     argument       because      the     facts   and   legal

contentions    are   adequately      presented       in    the    materials     before

this court and argument would not aid the decisional process.



                                                                           DISMISSED




                                         2